Exhibit 2.3 List of Omitted Schedules to Amended and Restated Merger and Share Exchange Agreement Pursuant to Item 601(b)(2) of Regulation S-K, BGS Acquisition Subsidiary, Inc. hereby agrees to furnish supplementally a copy of any omitted schedule identified below to the Securities and Exchange Commission upon request. Schedule Description Schedule 4.1 Corporate Existence and Power Schedule 4.4 Non-Contravention Schedule 4.5 Capitalization Schedule 4.8 Affiliates Schedule 4.9 Assumed Names Schedule 4.10 Subsidiaries Schedule 4.11 Consents Schedule 4.12 Financial Statements Schedule 4.13 Books and Records Schedule 4.14 Absence of Certain Changes Schedule 4.15 Properties; Title to the Target Companies’ Assets Schedule 4.16 Litigation Schedule 4.17 Contracts Schedule 4.18 Insurance Schedule 4.19 Licenses and Permits Schedule 4.20 Compliance with Laws Schedule 4.21 Intellectual Property Schedule 4.22 Customers and Suppliers Schedule 4.23 Accounts Receivable and Payable; Loans Schedule 4.24 Pre-payments Schedule 4.25 Employees Schedule 4.26 Employee Matters Schedule 4.27 Withholding Schedule 4.28 Employee Benefits and Compensation Schedule 4.29 Real Property Schedule 4.30 Accounts Schedule 4.31 Tax and Other Returns and Reports Schedule 4.32 Environmental Laws Schedule 4.33 Finders’ Fees Schedule 4.34 Powers of Attorney and Suretyships Schedule 4.35 Directors and Officers Schedule 4.40 Occupational Safety and Health Schedule 9.1 Conduct of Business Schedule 9.4 Exclusivity Schedule 9.9 Key Personnel
